DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 10/13/2022 has been considered and entered.  The response has been considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 670,400 hereinafter referred to as GB’400.
In regards to claims 1, 2, 4, GB’400 teaches a composition which is a fluid and which is useful hydraulic system and comprising organosilicon compounds (page 1 lines 88 – 90).  The fluid can be organo-silicon hydride of formula RySiXz where R is alkyl group, X is hydrogen, y is 1 to 3, and z is 4-y, thus providing monoalkyl, dialkyl or trialkyl silicon hydride, and wherein the compound is useful as actuating fluid in hydraulic device (page 2 lines 1 – 24).  In one embodiment, it is a structure R3Si-H where R is alkyl such as a in a composition V, wherein two thirds of the conventional mineral oil is replaced by equal volume of tri-ethyl silicon hydride (page 2 lines 25 – 30, 108 – 115).  GB’400 teaches the organo-silicon compound is mixed with lubricating oil (base oil) (page 1 lines 73 – 87).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5, 11 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 670,400, or, alternatively, under 35 U.S.C. 103 as being unpatentable over GB 670,400 hereinafter referred to as GB’400.
In regards to claims 3, 5, GB’400 teaches lubricating oil comprising RySiXz where R is alkyl group, X is hydrogen, y is 1 to 3, and z is 4-y, thus providing monoalkyl, dialkyl or trialkyl silicon hydride, thus providing the dialkyl groups with two hydrogen groups bonded to Si, wherein alkyl can be ethyl as discussed above (see composition V, page 2 lines 108 – 118).  The composition is thus quickly envisaged, or is at least obvious.  The intended use for the composition for reducing LSPI does not carry patentable weight as the claims are directed to a composition and not to a method.  Since the composition comprising the oil and the additive are thought they would be able to provide the intended use.
In regards to claims 11 – 14, GB’400 teaches composition comprising the silicon hydride as a lubricant or in mixture with mineral oil as lubricant useful as hydraulic fluid in drive mechanisms, shock absorbers, etc. (page 2 examples I to VI).  Such fluids are well known to comprise additives common in the art such as those recited in the claims which would have been obvious to persons of ordinary skill in the art at the time the claims were filed.

Claim Rejections - 35 USC § 103
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ritchie et al. (US 2015/0307802) and alternatively further in view of Loop et al. (US 2014/0018267)
In regards to claim 15, Richie teaches method of preventing or reducing the occurrence of low speed pre-ignition (LSIP) in a direct-injected, boosted, spark-ignited internal combustion engine wherein the engine crankcase is lubricated with lubricating oil composition (abstract).  The composition can comprise antifoaming agent in amounts of from 0 to 5% or from 0.001 to 0.15% [0088, Table].  Polydimethylsiloxane (pdms) which stoichiometrically contains silicon in amounts of amount 38% is a well-known antifoaming agent for lubricating oils which would have been obvious.  When, pdms is used at from 0 to 5% in the composition, it provides silicon (metalloid) in amounts of from 0 to about 19000 ppm in the composition, but when used at the preferred amount of from 0.001 to 0.15%, would provide silicon in amounts of from about 4 ppm to about 60 ppm.  For instance, Loop teaches antifoaming agents for gasoline direct-injection engines similar to Richie comprises polydimethylsiloxane [0005, 0073].  Thus, at least in view of Loop, the use of pdms as antifoaming agents in the oil of Richie would have been obvious.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicants argue that GB’400 fails to teach lubricating oil composition having a base oil as claimed.  The argument is not persuasive.
GB’400 teaches composition having a mixture of lubricating oil composition and the organo-silicon compound, thus providing the lubricating oil or base oil of the claims.
Applicants argue that GB’400 fails to teach lubricating oil composition for the reduction of LSPI as it is directed to hydraulic fluids rather than engine oils.  The argument is not persuasive.
The claims are directed to a composition a not to a method of reducing lspi in engines.  Since the same composition comprising base oil and additive is taught, the composition would be expected to be suitable for reducing lspi when used.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771